Abatement Order filed June 27, 2019




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00281-CR
                                  ____________

                MICHAEL KEITH-BOYD JONES, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 18-CR-2224

                                    ORDER

      The trial court appointed Kenneth Florence to represent appellant on appeal.
On June 24, 2019, Florence filed a motion in this court seeking to withdraw as
counsel because he has accepted an offer of employment with the Jefferson County
District Attorney’s Office.

      An appointed attorney shall represent the defendant until

      . . . charges are dismissed, the defendant is acquitted, appeals are
      exhausted, or the attorney is permitted or ordered by the court to
      withdraw as counsel for the defendant after a finding of good cause is
      entered on the record.
Tex. Code Crim. Proc. Ann. art. 26.04(j)(2).

      Accordingly, we ABATE this appeal and order as follows:

      1. The judge of the 212th District Court shall consider Florence’s request to
          substitute and shall determine whether appellant wishes and is entitled to
          appointed counsel.

      2. The judge shall see that a record of any hearing is made, and shall order
          the trial clerk to forward a record of the hearing and a supplemental clerk’s
          record containing any orders regarding Florence’s request to withdraw.
          The records shall be filed with this court by August 26, 2019.

      3. We will hold Florence’s motion to withdraw pending receipt of the
          requested records.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after the
requested records are filed in this court.

                                    PER CURIAM




                                             2